Title: General Orders, 11 July 1780
From: Washington, George
To: 


					
						Head Quarters Pracaness Tuesday July 11th 1780
						
							Parole Hanover. 
							 Countersigns Haerlem. HullWatchword Be Alert
						
					
					[Officers] Of the Day Tomorrow[:] Brigadier General Maxwell[,] Major Trescott[,] Brigade Major Bradford
					The General Court martial whereof Colonel Butler is president to sit tomorrow morning 8 o clock at the Place mention’d in yesterday’s after orders: The members are desired to be punctual in their Attendance.
					Mr Pomeroy Quarters at Mr Peter Doreamus’s on the Pumpton road.
					Major Reid is appointed Field officer of the Day for this day vice Major Torrey absent.
					
						After Orders
						The Order of the 12th of May last relative to exercising and Disciplining the Troops is to be strictly observed till further orders except the morning exercise to begin at 4 o clock and the Troops to exercise in the morning by regiments instead of Companies.
						The greatest Attention to be paid to the instruction of Recruits and

drafts agreeable to Chapter 5th of the regulations also the manœuvring Battalions instead of being detach’d from the Line to be furnish’d by Brigades in Battalions The 2d Pennsylvania and Hand’s brigades each give a Battalion of 96 files to be paraded half past 4 tomorrow morning at the usual place.
						Two Field officers from each of those brigades for this Duty. General Maxwell will command.
						Lieutenant Colonel Harmar is requested to attend the Discipline.
					
				